United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3274
                                  ___________

Brenda Crawford,                        *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Boone County, Missouri; O.J. Stone,     * Western District of Missouri
individually & in his capacity as an    *
employee of the Boone Cty. Sheriff&s    *       [UNPUBLISHED]
Dep't.,                                 *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: March 4, 1999

                              Filed: March 26, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Brenda Crawford appeals from the final judgment entered in the United States
District Court1 for the Western District of Missouri. The district court granted
summary judgment to defendants in Crawford&s employment discrimination action,


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
in which Crawford claimed that defendants sexually harassed and subjected her to
disparate treatment based on her sex and age, in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.

        After de novo review, see Diez v. Minnesota Mining & Mfg. Co., 88 F.3d 672,
674 (8th Cir. 1996), we conclude summary judgment was proper because Crawford
failed to file a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC) within 300 days of any alleged discriminatory employment
practice, see 42 U.S.C. § 2000e-5(e); Hanenburg v. Principal Mut. Life Ins. Co., 118
F.3d 570, 573 (8th Cir. 1997) (plaintiff may not assert Title VII claim unless she has
filed timely EEOC charge); cf. Jenson v. Eveleth Taconite Co., 130 F.3d 1287, 1302-
03 (8th Cir. 1997) (alleged violation may be deemed continuing where plaintiff
challenges ongoing pattern or practice of discrimination, but plaintiff must establish
violation existed during statutory period), cert. denied, 118 S. Ct. 2370 (1998). We
agree with the district court that Crawford failed to show circumstances that
warranted equitable tolling of the 300-day filing period. See Baldwin County
Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (per curiam) (listing four
circumstances that warrant equitable tolling); Miller v. Runyon, 32 F.3d 386, 390 (8th
Cir. 1994) (reviewing for clear error district court’s findings of facts underlying
equitable tolling claim).

      Accordingly, the judgment is affirmed. We deny plaintiff&s and defendants’
pending motions on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -2-
-3-